Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/7/2020 has been entered.

DETAILED ACTION
The instant application having Application No. 14397823 has a total of 21 claims pending in the application, of which claims 1-7 and 13-14 have been cancelled. 


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claim 1, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
“Calculating a plurality of relevance scores determined according got the plurality of relevance between the plurality of digital information and predetermined specific matter on the basis of keywords relative to the predetermined specific matter” The human classifiers work is judged by their boss based upon how good their labeling fits the document. 
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of plurality of relevance information included in ranges of the plurality of relevance scores to a total number of the plurality of digital information having the plurality of relevance scores included in the ranges” The boss arranges the data into different categories based upon the ratios.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as computers, processors, and memory, or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquiring a plurality of relevance information”
“Displaying a result of the data analysis”
“displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least 
The combination of these additional elements are no more than instructions applied to a generic compute using computers, processors, and memory. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the < computers, processors, and memory appears to be no more than a generic, off the shelf computers, processors, and memory. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as the processor and memory, and displaying data are well-understood, routine, conventional activity when claimed in a generic manner as it is here.  Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more.
As per claim 9, this claim calls for additional steps in the human mind.
“wherein the plurality of relevance information includes first relevance information indicating that the plurality of digital information and the predetermined specific matter have relevance to each other, and second relevance information indicating that the plurality of digital information and the predetermined specific matter have no relevance to each other and .. The boss grades the classifiers work based upon this more specific data types. 
As per claim 9, this claim calls for additional steps in the human mind.
“wherein the plurality of relevance information includes first relevance information indicating that the plurality of digital information and the predetermined specific matter have relevance to each other, and second relevance information indicating that the plurality of digital information and the predetermined specific matter have no relevance to each other and .. Calculates the plurality of ratios based on the number of pieces of first relevance information” The boss grades the classifiers work based upon this more specific data types. 
As per claims 10, and 15, this claim has additional steps in the human mind. 
“In association with a classifier identifier that identifies the plurality of persons” The boss has a piece of paper with a list of the classifiers names. 
 This claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquires the plurality of relevance information in association with a classifier identifier”
“Displays the plurality of blocks identified by the classifier identifier” 
As per claim 11, this claim has additional steps which can be taken in the human mind.
“Measure times for each of the plurality of persons required to attach the plurality of relevance information to the plurality of digital information” The boss considers how time effective the classifier is in performing their labeling duty.
 The boss considers how time effective the classifier is in performing their labeling duty using these mathematics which can be performed by hand or with a pen and paper. 
This claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Displays classification rate ….”
As per claims 12 and 16-18, this claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Selects any of the plurality of blocks”
“Displays one of the plurality of digital information having the relevance scores included in the ranges corresponding to the blocks selected.”
As per claim 19, this claim has additional insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Wherein a display state of the one or more of the plurality of blocks associated with one or more ranges of relevance scores is changed according to the plurality of relevance scores and the plurality of persons.” 
20, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
“Wherein the plurality of relevance information are attached by a plurality of persons who classify a plurality of digital information and wherein each of the plurality of relevance information indicates a plurality of relevance between the plurality of the digital information and a predetermined specific matter” This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
“Calculating a plurality of relevance scores determined according to the plurality of relevance between the plurality of digital information and predetermined specific matter on the basis of keywords relative to the predetermined specific matter” The human classifiers work is judged by their boss based upon how good their labeling fits the document. 
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of plurality of relevance information included in ranges of the plurality of relevance scores to a total number of the plurality of digital information having the plurality of relevance scores included in the ranges” The boss arranges the data into different categories based upon the ratios.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as a computer, or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquiring a plurality of relevance information”

The combination of these additional elements are no more than instructions applied to a generic compute using a computer. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the computer appears to be no more than a generic, off the shelf computer. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as the processor and memory, and displaying data are well-understood, routine, conventional activity when claimed in a generic manner as it is here.  Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more.
As per claim 21, the claim recites an abstract idea of the mental steps of grading a person’s labeling work. This judicial exception is not integrated into a practical application because every step can be performed in the human mind as shown below.
“Wherein the plurality of relevance information are attached by a plurality of persons who classify a plurality of digital information and wherein each of the plurality of relevance This denotes human beings manually labeling documents or other type of information with the relevant information to classify the document or other data.  
“Calculating a plurality of relevance scores determined according to the plurality of relevance between the plurality of digital information and predetermined specific matter on the basis of keywords relative to the predetermined specific matter” The human classifiers work is judged by their boss based upon how good their labeling fits the document. 
“Calculating, for each of the plurality of persons, a plurality of ratios of the number of plurality of relevance information included in ranges of the plurality of relevance scores to a total number of the plurality of digital information having the plurality of relevance scores included in the ranges” The boss arranges the data into different categories based upon the ratios.
Under step 2A, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only contain generic and conventional hardware such as a computer readable medium, a computer, and a processor, or insignificant extra-solution activity such as gathering input or displaying data. 
Examples of gathering input from users or displaying data to users are found in the following limitations. 
“Acquiring a plurality of relevance information”
 “displaying a plurality of blocks defined by the ranges disposed according to the plurality of relevance scores and the plurality of persons, while changing the plurality of blocks in at least one of hue, brightness, or saturation based on the plurality of the ratios, wherein the plurality of blocks are arranged as a grid, one or more rows in the grid represent each of the 
The combination of these additional elements are no more than instructions applied to a generic compute using a computer readable medium, a computer, and a processor. These amount to generic off the shelf computer equipment which amounts to no more than placing the abstract idea onto conventional and generic computer hardware. This leads to a rejection under U.S.C. 101 as an abstract idea without significantly more.
Under step 2B, the claims do not include additional elements that are more than well-understood, routine, and conventional activity in the field. Here, the computer appears to be no more than a generic, off the shelf computer. The Berkheimer evidence is provided under MPEP 2106.05(d)(ii) where it has been determined that collection of data, use of generic computer hardware such as the processor and memory, and displaying data are well-understood, routine, conventional activity when claimed in a generic manner as it is here.  Therefore the claim is rejected under U.S.C. 101 as being an abstract idea lacking significantly more.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, and 15-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
As per claims 8, and 20-21, each of these claims calls for “each of a plurality of relevance between the plurality of the digital information and a predetermined specific matter”, and “calculating a plurality of relevance scores determined according to the plurality of relevance.” The Examiner is unable to determine just what a “plurality of relevance” is. Is this a rating? A score? A label? Relevance itself is an abstract concept denoting two topics together, but it is not something that one can have a “plurality” of. In the next response, please indicate how the “plurality of relevance” is instantiated. 
As per claims 9-12 and 15-19, these claims are rejected as being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and claim the intended invention.  

Allowable Subject Matter
Claim would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and U.S.C 101 rejections. 
The particular use of calculating for each of the plurality of persons a plurality of ratios as disclosed in the claim, and displaying those ratios as disclosed would overcome the art of record. 


Response to Arguments
Applicant's arguments with respect to claims 8-12, and 15-21 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BEN M RIFKIN/Primary Examiner, Art Unit 2198